DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on February 7, 2020.  These drawings are accepted.

Election/Restrictions
Applicant’s election without traverse of Species I, corresponding to claims 1 - 20, in the reply filed on January 4, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the principal surface" in lines 5, 6, 8, and 11.  There are insufficient antecedent bases for these limitations in the claim. In line 2, claim 1 recites "two principal surfaces". The limitation "the principal surface" does not clarify which of the two principal surfaces the subject matters are referring to. Claims 2 - 20 each depend from claim 1 directly or indirectly, thus inherent the deficiency, and do not remedy the issue of claim 1.
Claim 2 recites the limitation "the principal surface" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 depends from claim 1, and claim 1, line 2 recites "two principal surfaces". The limitation "the principal surface" in claim 2 does not clarify which of the two principal surfaces the subject matter is referring to. Claims 3, 5, and 6 depend from claim 2, thus inherent the deficiency, and do not remedy the issue of claim 2.
Claim 4 recites the limitation "the principal surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 depends from claim 1, and claim 1, line 2 recites "two principal surfaces". The limitation "the principal surface" in claim 4 does not clarify which of the two principal surfaces the subject matter is referring to.
Claim 6 recites the limitation "the principal surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 depends from claims 2 and 1, and claim 1, line 2 recites "two principal surfaces". The limitation "the principal surface" in claim 6 does not clarify which of the two principal surfaces the subject matter is referring to.
Claim 7 recites the limitation "a peripheral part" in line 3. It is unclear where "a peripheral part" is located and associated with.
Claim 9 recites the limitation "one of the principal surface sides" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 depends from claims 8 and 1, and claim 1, line 2 recites "two principal surfaces". The limitation "one of the principal surface sides" in claim 9 does not clarify which of the two principal surfaces the subject matter is referring to, and does not provide sufficient antecedent basis for referring to "sides". Claims 10 - 12 each depend from claim 9 directly or indirectly, thus inherent the deficiency, and do not remedy the issue of claim 9.
Claim 9	recites the limitation "the other principal surface side" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 depends from claims 8 and 1, and claim 1, line 2 recites "two principal surfaces". The limitation "the other principal surface side" in claim 9 does not clarify which of the two principal surfaces the subject matter is referring to, and does not provide sufficient antecedent basis for referring to "side". Claims 10 - 12 each depend from claim 9 directly or indirectly, thus inherent the deficiency, and do not remedy the issue of claim 9.
Claim 10 recites the limitation "the both principal surface sides" in lines 4 and 6.  There are insufficient antecedent bases for these limitations in the claim. Claim 10 depends from claim 9. Claim 9 does not sufficiently establish antecedent basis for "both principal surface sides". Claims 11 and 12 depend from claim 10, thus inherent the deficiency, and do not remedy the issue of claim 10.
Claim 10 recites the limitation "the passivation layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 10, line 4, recites "passivation layers". The limitation "the passivation layer" in claim 10, line 6 does not clarify which one of the passivation layers the subject matter is referring to.
Claim 11 recites the limitation "the principal surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear how the principal surface is the main principal surface out of the principal surfaces.
Claim 11 recites the limitation "the principal surface" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 depends from claims 10, 9, 8, and 1, and claim 1, line 2 recites "two principal surfaces". The limitation "the principal surface" in claim 11 does not clarify which of the two principal surfaces the subject matter is referring to.
Claim 11 recites the limitation "the passivation layer" in lines 2, 6, and 10.  There are insufficient antecedent bases for these limitations in the claim. Claim 11 depends from claim 10. Claim 10, line 4, recites "passivation layers". Each of the limitation "the passivation layer" in claim 11 does not clarify which one of the passivation layers the subject matter is referring to.
Claim 11 recites the limitation "the transparent electrode layer" in lines 10 and 11.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 recites "a transparent electrode layer" at lines 2 and 3, and another at lines 6 and 7. It is unclear which transparent electrode layer is being referred to from lines 10 and 11.
Claim 12 recites the limitation "the principal surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 depends from claims 10, 9, 8, and 1, and claim 1, line 2 recites "two principal surfaces". The limitation "the principal surface" in claim 12 does not clarify which of the two principal surfaces the subject matter is referring to.
Claim 12 recites the limitation "the principal surface" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear how the principal surface is the main principal surface out of the principal surfaces.
Claim 12 recites the limitation "the passivation layer" in lines 2, 7, and 10.  There are insufficient antecedent bases for these limitations in the claim. Claim 12 depends from claim 10. Claim 10, line 4, recites "passivation layers". Each of the limitation "the passivation layer" in claim 12 does not clarify which one of the passivation layers the subject matter is referring to.
Claim 12 recites the limitation "the transparent electrode layer" in lines 10 and 11.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 recites "a transparent electrode layer" at lines 2 and 3, and another at lines 7 and 8. It is unclear which transparent electrode layer is being referred to from lines 10 and 11.
Claim 14 recites the limitation "the spot size" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 depends on claim 13. Claim 13 does not recite "a spot size".
Claim 15 recites the limitation "the strip-like pattern" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 depends on claim 3. Claim 3 recites "two orthogonal strip-like patterns". Claim 3 depends from claim 2. Claim 2 recites "at least two or more strip-like patterns". It is unclear for the limitation "the strip-like pattern" to refer to which patterns declared by claims 2 and/or 3, and out of one of the patterns, which pattern of the patterns is being referred to.
Claim 17 recites the limitation "the strip-like pattern" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 depends on claim 3. Claim 3 recites "two orthogonal strip-like patterns". Claim 3 depends from claim 2. Claim 2 recites "at least two or more strip-like patterns". It is unclear for the limitation "the strip-like pattern" to refer to which patterns declared by claims 2 and/or 3, and out of one of the patterns, which pattern of the patterns is being referred to.
Claim 18 recites the limitation "a peripheral part" in line 3. It is unclear where "a peripheral part" is located and associated with.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn (USPAPN US 2006/0044545 A1).

Regrading claim 1, figs. 8 and 9 of Horn discloses a photoelectric conversion element comprising:
a photoelectric conversion substrate (160) having two principal surfaces (front side as seen in fig. 8, back side is inherent because 160 is a 3D object, but view of back side is occluded from fig. 8), the photoelectric conversion substrate comprising a first sensitive part (162) and a second sensitive part (161) having different photoelectric conversion characteristics (as seen in figs. 8 and 9, the area of photoelectric conversion for both 161 and 162 is different; also see ¶ 42, where fig. 8 also refers to AO, AI, BO, and BI, calibration is different for both 161 and 162), wherein
when a sensitive region appearing on the principal surface of the first sensitive part is defined as a first sensitive region (162 region) and a sensitive region appearing on the principal surface of the second sensitive part is defined as a second sensitive region (161 region), the first sensitive region
receives at least a portion of incident light incident on the principal surface (as seen in fig. 9; ¶¶ 47 and 48), and
forms a pattern for decreasing a ratio of the first sensitive region to the second sensitive region in an irradiation region as the irradiation region irradiated with the incident light on the principal surface increases (as seen in fig. 9; ¶¶ 47 and 48).

Regarding claim 4, Horn discloses the photoelectric conversion element according to claim 1, Horn discloses wherein the first sensitive region forms one strip-like pattern on the principal surface (as seen in fig. 8).

Regarding claim 16, Horn discloses the photoelectric conversion element according to claim 4, Horn discloses wherein the strip-like pattern has a constant width (as seen in fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horn as applied to claim 1 above, and in view of Takakura (USPN 5,825,071 A).

Regarding claim 8, Horn discloses the photoelectric conversion element according to claim 1, but Horn does not expressly discloses wherein the photoelectric conversion substrate contains a single-crystal silicon material. Fig. 2 of Takakura discloses wherein a photoelectric conversion substrate (1) contains a single-crystal silicon material (col. 5, ll. 4 - 9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Horn with the device material of Takakura, in order to provide basic material building blocks of a sensor (col. 5, ll. 4 - 9 of Takakura). Also see MPEP § 2144.07, where the selection of a known material based on its suitability for its intended use supported a prima facie obviousness.
	
Regarding claim 9, Horn and Takakura disclose the photoelectric conversion element according to claim 8, Takakura discloses further comprising
a first conductivity type semiconductor layer (21, n type, as seen in fig. 4) formed on one of the principal surface sides of the photoelectric conversion substrate (top side of 1, in region 21), and
a second conductivity type semiconductor layer (1, p type, col. 7, ll. 43 and 44) formed on the other principal surface side of the photoelectric conversion substrate (bottom side of 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818